Title: From George Washington to a Board of General Officers, 25 June 1779
From: Washington, George
To: Board of General Officers


        
          Gentlemen,
          Head Quarters New Windsor June 25th 79
        
        Mr Beatty Commissary of Prisoners will furnish you with the names of a number of persons, officers and others, who were in captivity and are alleged by the enemy to have deserted their paroles—He will also furnish you with the circumstances of their several escapes as stated by the enemy and by themselves—corroborated by such testimonies as are in his possession. You will be pleased to take the whole matter into consideration and favour me with your opinion on the following points.
        Whom of them are really to be considered as breakers of their paroles.
        And whom of these were military prisoners of war.
        No person is to be considered as a military prisoner of War, who did not at the time of capture belong either to the army or to the militia in actual service.
        In determining these points at the same time, that I am persuaded you will do justice to the individuals, whose escapes were not inconsistent with their engagements; I am equally persuaded you will pay the fullest attention to the delicate nature of a parole and will carefully discriminate those who are chargeable with a breach of it. I have the honor to be Very Respectfully Gentlemen Your most Obedt ser.
       